Case 1:19-cr-00284-CMA Document 57 Filed 10/09/20 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello

Criminal Action No. 19-cr-00284-CMA

UNITED STATES OF AMERICA,

      Plaintiff,

v.

RODERICK ALLEN JOHNSON,

      Defendant.


           ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


      This matter is before the Court on Defendant’s motion for compassionate

release. (Doc. #50). Defendant, citing personal reasons as well as health concerns

related to the COVID-19 pandemic, asks this Court to reduce his sentence or to modify

the terms of his sentence to allow him to serve the remainder of his sentence in home

confinement. Because Defendant has failed to exhaust his administrative remedies as

required by 18 U.S.C. § 3582(c)(1)(A), the motion is denied.

      Under 18 U.S.C. § 3582(c)(1)(A), a defendant may petition the court for a

modification of his sentence. However, the defendant may not do so until “after the

defendant has fully exhausted all administrative rights” to seek sentence modification

through the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Before filing a motion for

sentence modification in this Court, Defendant must first move the Director of the

Bureau of Prisons for sentence modification by filing a request with the warden of
Case 1:19-cr-00284-CMA Document 57 Filed 10/09/20 USDC Colorado Page 2 of 2




Defendant’s facility. Id. Defendant has not filed such a request. (Doc. #52-1). Therefore,

defendant has failed to exhaust his administrative remedies, and his motion must be

denied without prejudice. 18 U.S.C. § 3582(c)(1)(A).

      DATED: October 9, 2020


                                                BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                            2
